Title: To John Adams from Benjamin Rush, 17 November 1812
From: Rush, Benjamin
To: Adams, John



My dear friend
Philadelphia Novr 17th: 1812

Gibbon tells us in his life, that he studied Anatomy & Chemistry on purpose to furnish himself with new Allusions for the Stile of his history. You seem to have studied natural history for the more important purpose of furnishing your memory with new precedents for industry and foresight in human Affairs, and particularly for the Conduct of Governments—But what avail reading, reflexion, experience, and American birth in the present state of our Country? It would seem as if he had read history, not to avoid, but to imitate the blunders of those who have gone before us. A night or two After receiving your last letter I fancied in a dream that I was elevated upon a bench in our hospital yard surrounded by between 60 & 70 of my Lunatic patients. Deeply impressed with the Contents of your letter, I addressed them upon the subject of a navy. While I was speaking, One man came up to me and said I am Solon—a second said he was Wm Penn—a third said he was Numa pompillius, & all of them asked me how I dared to attempt to instruct them upon the means of defending our Country—a 4th.: spat in my face,—a 5th hissed me—a 6th called me a fool a 7th said I was crazy—an 8th took up a stone & made an effort at threw it at me—In an effort to avoid it I awoke, satisfied that such would have been my treatment in the house of Representatives in Washington had I addressed them upon the same subject, and had they not been restrained by the habits of civilized life.
The American states consist of Three districts. The Northern, Southern and Western, all of which are divided by different interests, habits and manners and principles. In the midst of them is a gas more powerful than steam in its repulsive nature. A Despotic Stopper might keep it from exploding, but kept together as those districts are by voluntary Association, the gas must operate, and a Seperation of them must take place unless a Conformity to mutual interests should speedily prevent it. Canada is likely to become to us, what Flanders & Hanover have been to England, the slaughter house of Generations of our citizens, and for no one purpose but such as are of a selfish nature. Admit that we have conquered it. As a Republic we cannot hold it as a Vassal province, and as a member of the Union, what can be expected from a representation in Congress composed of Englishmen & Frenchmen?—When the news of the Surrender of Quebec and all its dependances reached Philada Joseph Galloway, Jos: Fox & a Dr Evans rode out in great haste to Fairhill the seat of Isaac Norris, then Speaker of our Assembly, & told him the news with great exultation. “I am Sorry to hear it, said the Quaker Sachem. Farewell now to the liberties of America.” The Stamp Act in 1765 showed the wisdom of this remark.  Should the Subjugation of Canada, or her Union with us in Congress take place, with equal propriety, might we not say “Farewell to the Union of the American republics”? A mans evil passions help to keep him alive no less than his good ones. Individual enemies help to make men wise, and prudent & successful in life. Britain and France have been made equally great in national characters by thier hereditary & perpetual hostility to each other. A circumambient pressure of England on the north and West East, and of Spain, France, & Indians on the West & South & West, would probably have kept our States together for many Centuries to come. It is some what remarkable that in none of the Works of the primitive fathers or reformers, do we find plans for a perpetual and universal peace. They knew too well what was in man to expect believe it possible in his present weak & depraved state. Such plans have been suggested chiefly by Infidels & Atheists who ascribe all that is evil in man to Religion & bad Governments. The Quakers it is true are advocates for universal & perpetual peace. But examin thier disposition to Other Sects. Do they breath love or peace to any of them? Look at thier Conduct in politicks. Are they more under the influence of Christian principles than Other people? Let the immense number proportion of Porcupines Subscribers to his paper when in Philada answer to this question.
Adieu! From Dr Sir / yours truly & / Sincerely

Benjn Rush
PS: I spent a few minutes in Mr Geo: Clymer’s company this morning. He feels as we do for our Country, and he thinks as we do, of the necessity of its being defended by a Navy. He remarked that every ship of War we built, would call for two from Britain to watch it, and that in a few years we should draw a large portion of the British Navy from her own Coast & thus expose her to her European enemies.—

